 CARPENTERS LOCAL 720 (UMC OF LOUISIANA)Millwright and Machinery Erectors,LocalUnion720,UnitedBrotherhood of Carpenters andJoiners of America(UMC ofLouisiana, Inc)andLeland H JohnsonCase 15-CB-298427 August 1985DECISION AND ORDERBY CHAIRMAN DOTSON ANDMEMBERSHUNTER AND DENNISOn 24 April 1985 Administrative Law JudgeRichard J Linton issued the attached decision TheRespondent filed exceptions and a supporting brief,and the General Counsel filed limited exceptionsand a supporting briefThe National Labor Relations Board has delegated its authority in this proceeding to a threemember panelThe Boardhasconsidered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings,findings, i andconclusions as modified, but not to adopt the recommended OrderWe agree with the judge, for the reasons hestatedthattheRespondentviolatedSection8(b)(1)(A) of the Act by threatening to file, filing,and announcing to its membership that it had filedinternal charges against employee member Johnsonfor declining referral from the Respondents hiringhallwhile maintaining his name on the out-of-worklistat the hall and simultaneously working for anonsignatory employer, and by imposing disciplineon Johnson pursuant to the charges, where thecharges against Johnson reflected a change in theRespondent's previous policy made without advance notice of the change to its membershipHowever, we are of the view that the judge erredin finding that the Respondent violated the samesection of the Act by filing similar charges againstemployee members King Baker and Avants and inaffirmatively ordering it to remedy violations withrespect to these three members The complaint aliTheRespondent has excepted to someof the judge s credibility findmgs TheBoards established policyisnotto overrulean administrativelaw judge scredibilityresolutions unless the clear preponderance of allthe relevant evidence convinces us that theyare incorrectStandard DryWall Products91NLRB 544 (1950) enfd188 F 2d362 (3d Cir 1951)We have carefullyexaminedthe recordand find nobasis for reversingthe findingsIn part III B of his decision the judgeerroneously referredto a meetmg of the Respondents council as having beenheld on 24 August 1984when it is clearfrom the recordas well asfrom therestof the judge sdecisionthat themeeting in questionoccurred on 9 August1984 In partIII C 2 of his decision the judge erroneously referred to thepersonaloffice ofChargingParty Johnsonwhenit is clear from the record as wellas from the rest of the judge s decisionthat the officein question wasthat of the Respondents business representative and financialsecretaryBennett Inpart III C 4the judge also erroneouslyreferredto Bennett stestimony about filing chargesas Johnsons testimony These inadvertenterrorsdo not affectour decision59leged a violation of the Act specifically and solelywith respect to the charges the Respondentbrought against employee Johnson The GeneralCounsel did not seek to amend the complaint at thehearing to incorporateallegedviolations as to thecharges filed against King, Baker, and Avants orto allege ina generalway that the Respondent hadviolated the Act by filing charges against individuals other than JohnsonMoreover, at no pointduring the hearing did the General Counsel clearlyassert that he considered charges filedagainstKingBaker, and Avants to violate the Act 2Indeed, he objected to the introduction of evidencerefledting the fact that such charges had been filedIn these circumstances, we are unable to find thatthe Respondent violated the Act by filing chargesagainstemployee membersKing,Baker,andAvants9 and, accordingly, we substitute the followmg remedy, Order, and notice to members forthose proposed by the judge 4THE REMEDYHaving found that the Respondent has engagedin these unfair labor practices, we shall order it tocease and desist and to take certain affirmativeaction designed to effectuate the policies of theActWe have found that the Respondent acted unlawfullyby threatening to file internal umoncharges againstLeland H Johnson, Jr, by filingcharges against him, and by processing suchcharges, trying him on the charges, finding himguilty, and imposing discipline of a $500 fine andsuspensionof his membershipWe therefore shallorder the Respondent to expunge its records of thechargesand internaldisciplinaryproceedingsagainstJohnson and to refund to Johnson the $50appeal deposit, with interestwhich he paid as aprerequisite to filing his appeal of the discipline imposed on him by Local 720 Interest shall be coinputed in themannerprescribedinFlorida SteelCorp,231NLRB 651 (1977) See generallyIsisPlumbing Go,138 NLRB 716 (1962)'At the conclusion of the hearing Judge Lorton asked the GeneralCounselWell does the remedy that you seek go to the other people aswell as to Johnson The General Counsel replied It would It wouldgo to-as I said it would be a broad remedy here This remark by theGeneral Counsel concerning the scope of the remedy is insufficient basisinour view for a finding that the violation runs to named employeesother than Johnson inasmuch as the violation was not alleged or litigatedas such3We delete the reference to King Baker and Avants in Conclusion ofLaw 54We have also eliminated from the judges proposed Order the extraordmary remedy of requiring the Respondent,at its next membershipmeeting to announce that it has rescinded the policy reflected in thecharges filed against Johnson and that it will adhere to the proceduresfollowed before the charges against Johnson were filed until such time asthe Respondent gives adequate notice that it is adopting such a policy276 NLRB No 10 60DECISIONS OF NATIONAL LABOR RELATIONS BOARDORDERThe National Labor Relations Board orders thatthe Respondent, Millwright and Machinery Erectors,Local Union 720 United Brotherhood of Carpenters and Joiners of America Baton RougeLouisiana, its officers, agents, and representatives,shall1Cease and desist from(a)Threatening that it will file internal unioncharges against members of Local 720 who declinejob referrals while they are (1) registered on theout of worklistand(2) currently working for anonunion contractor when Local 720 has not givenmembers fair notice that it is adopting such apolicy(b)Operating its exclusive hiring hall and referralsystem in an arbitrary or a discriminatorymanner by (1) failing to timely and fully inform allmembers of Local 720 of changes in internal unionpolicy which would directly and adversely impacton the ability of members to obtain job referralswithout fear of internal union discipline, or by (2)filingor acceptinginternalunioncharges, andthereafter processing the charges against, and imposing disciplinary action against,members whodecline job referrals when such members are (a)registered on the out of work list and (b) currentlyworking for a nonunion contractor when Local 720has not given members fair notice that it is adopting such a policy(c) In any like or related manner restraining orcoercing employees in the exercise of the rightsguaranteed them by Section 7 of the Act2Take the following affirmative action necessary to effectuate the policies of the Act(a)With interest computed in the manner described in the remedy section of the decision,refund to Leland H Johnson Jr the $50 appealbond or deposit he made as a prerequisite for filinghis appeal from the discipline imposed on him 13December 1984(b)Rescind the $500 fine levied against LelandH Johnson, Jr and rescind his suspension frommembership in the Respondent(c)Expunge from its files any reference to thecharges and disciplinary action taken or processedagainst Leland H Johnson, Jr and notify him inwriting that this has been done and that these unlawful disciplinary proceedings will not be used asa basis for future action against him(d) Preserve and, on request, make available tothe Board or its agents for examination and copying, all payroll records, social security paymentrecords, timecards, personnel records and reports,and all other records necessary to analyze theamount of backpay due under the terms of thisOrder(e) Post at its hiring hall copies of the attachednotice markedAppendix 5 Copies of the noticeon forms provided by the Regional Director forRegion 15 after being signed by the Respondent sauthorized representative, shall be posted by theRespondent immediately upon receipt and maintamed for 60 consecutive days in conspicuousplaces including all places where notices to members are customarily posted Reasonable steps shallbe taken by the Respondent to ensure that the notices are not altered, defaced, or covered by anyother material(f)Notify the Regional Director in writingwithin 20 days from the date of this Order whatsteps the Respondent has taken to complyIT IS FURTHER ORDERED that complaint paragraph 15, alleging that the charges against LelandH Johnson, Jr were filed and processed to retaliate against him for his protected activities, is dismissedb If this Order is enforced by a Judgment of a United States Court ofAppeals the words in the notice reading Posted by Order of the National Labor Relations Board shall read Posted Pursuant to a Judgmentof the United States Court of Appeals Enforcing an Order of the National Labor Relations BoardAPPENDIXNOTICETo MEMBERSPOSTED BY ORDER OF THENATIONALLABOR RELATIONS BOARDAn Agency of theUnited States GovernmentThe National Labor Relations Board has foundthat we violated the National Labor Relations Actand has ordered us to post and abide by this noticeWE WILL NOT coerce or restrain you in the exercise of the rights guaranteed you by Section 7 oftheAct by threatening to file internal unioncharges again st you because you decline to acceptjob referrals even though you are (1) registered onthe out of work list and (2) currently working for anonunion contractor when we have not given youfair notice that we are adopting such a policyWE WILL NOT operate our exclusive hiring halland referral system in an arbitrary or discrimmato-ry manner by (1) failing to timely and fully informallmembers of Millwnght and Machinery Erectors,Local Union 720, United Brotherhood of Carpenters and Joiners of Amenca of changes in internal union policy which would directly and ad-versely impact on your ability to obtain job referralswithout fear of internal union discipline, or by CARPENTERS LOCAL 720 (UMC OF LOUISIANA)(2)filingor accepting internal union chargesagainst you and thereafter processing the chargesagainstyou and imposing disciplinary actionagainstmembers who decline job referrals whenthey are (a) registered on the out of work list and(b) currently working for a nonunion contractorwhen we have not given you fair notice that weare adopting such a policyWE WILL NOT in any like or relatedmanner restrain or coerce you in the exercise of the rightsguaranteed you by Section 7 of the ActWE WILL rescind the $500 fine leviedagainstLeland H Johnson, Jr resulting from the chargesfiled against him 14 September 1984, and WE WILLrescind his suspension from membership resultingfrom the same chargesWE WILL refund to Leland H Johnson, Jr, withinterest, the $50 appeal bond or deposit he made asa prerequisite for filing his appeal from the discipline imposed on him pursuant to the charges filedagainsthim on 14 September 1984WE WILL remove from our files all references totheunlawfulcharges and proceedings againstLeland H Johnson Jr and WE WILL notify him inwriting that this has been done and that evidenceof this unlawful action shall not be usedas a basisfor future actions against himMILLWRIGHTANDMACHINERYERECTORS,LOCALUNION720UNITED BROTHERHOOD OF CARPENTERS AND JOINERS OF AMERICAClement J Kennington Esqof New Orleans Louisianafor the General CounselJerry L Gardner Jr Esq (Gardner Robein & Healey)Metairie Louisiana for the Respondent61othermembers any money with interest which theypaid either to appeal from or to satisfy the discipline imposedThis case was tried before me in Baton Rouge Louisiana on January 9 and 11 1985 pursuant to the November 28 1984 complaint issued by the General Counsel ofthe National Labor Relations Board through the RegionalDirector for Region 15 of the Board The complaint isbased on a charge filed October 17 1984 by Leland HJohnson Jr an individualagainstMillwright and Machmery Erectors Local Union 720 United Brotherhoodof Carpenters and Joiners of America (RespondentUnion or Local 720) 1In the complaint the General Counsel alleges that theRespondent violated Section 8(b)(1)(A) of the Act onand after September 10 1984 by several actions Firstby threatening to file an internal union chargeagainstJohnson by filing and processing such a charge bytrying Johnson on the charge and by fining him $500This allegedly was done in order to retaliateagainstJohnson because he has opposed the assertedly unlawfulmanner in which Joe Wade Bennett Local 720 s businessrepresentative has operated the Union s exclusive hiringhalland for Johnson s filing as one of several plaintiffsa lawsuit againstthe Union regarding the operation ofthe hiring hall Local 720 also it is allegedengaged inthis conduct to punish Johnson for testifyingas a witnessfor the General Counsel in an NLRB proceeding againstLocal 720 regarding Respondents exclusive hiring hallFinally the General Counsel argues Respondent soughtto penalize Johnson forrunning againstBennett for theoffice of business representative of Local 720 and toneutralize Johnson as a future political opponentBy its answer Respondent admits certain factual matters but denies violating the ActOn the entire record including my observation of thedemeanor of the witnesses and after due consideration ofthe briefs filed by the General Counsel and the Respondent I make the followingDECISIONSTATEMENT OF THE CASERICHARD J LINTON Administrative Law JudgeWhen Millwright Local 720 fined Leland H Johnson$500 and suspended him from membership was the discipline a protected internal union matter or was it a prohibited restraint of Johnson s access to job opportunities?Seeking to aid signatory contractors facing stiff competetion from open shop contractors employing at lowerwage rates employees who are union members Local720 threatened to file and did file internal union chargesagainst its members who declined job referrals to unioncontractors when such members were registered on theout of work list while currently working for nonunioncontractorsNot reaching the question of whether Respondent Local 720 s new policy is unlawful per se Ifind that the Union violated Section 8(b)(1)(A) of theAct by its conduct and I order the Respondent to rescrod the fines suspensions or other penalties it imposedon its members Local 720 must refund to Johnson andFINDINGS OF FACTIJURISDICTIONUMC of Louisiana Inc (UMC) is a Louisiana corporation engaged as a general contractor in industrial maintenance and construction at various locations in the Stateof Louisiana including a location at Wyandotte ChemicalPlantGeismarLouisianaDuring the past 12months UMC purchased and received goods and matenals valued in excess of $50 000 These goods and matenalswere shipped directly to UMC s Louisiana jobsitesfrom points located outside the State of Louisiana I findthat UMC is an employer within the meaning of Section2(2) (6) and (7) of the ActIILABOR ORGANIZATION INVOLVEDRespondent admits andIfind thatit is a labor organszation within the meaning of Section2(5) of the Act'Al] dates are for 1984 unless otherwise indicated 62DECISIONSOF NATIONALLABOR RELATIONS BOARDIIITHE ALLEGED UNFAIR LABOR PRACTICESA IntroductionBy date of September 14 1984 Business Representative Bennett filed the following charges against Johnson(G C Exh 4b)To The Officers and Members ofMillwright Local #720BatonRouge LaDear Brothers and SistersIJoe W BennettBusinessRepresentative of Millwright Local #720 iii Baton Rouge La do herebyprefer charges against Leland H Johnson Jrfor violating the General Constitution and Laws onor about September 11 1984 The violations forwhich he is charged are underlined in the paragraphs belowGeneral Constitution and LawsSection 55Paragraph AArticle(1)-Causing dissensionamong the meinbers of the United, BrotherhoodArticle(13)-Violating the Obligation.On or about September 11 1984 Brother Johnsonwas working with his tools in Wyandotte ChemicalforUMC a non union company This companydoes not havean agreementwith this Local UnionOn or about September 11 1984 Brother Johnsonwas offered employment by me the Business Representativefor InternationalMaintenance Corporation at Wyandotte Chemical Brother Johnson maintained that he would rather work non union thanto work union with a union contractorreFraternally yours/s/ Joe W BennettJoe W BennettBusiness Representativeand Financial SecretaryMillwright Local #720After being notified of Bennett s charges Johnson onOctober 17 filed his NLRB charge Theinternal uniontrialwas conducted on October24 andNovember 1 (Tr1 152) 2 By letter dated November 19 the trial committee schairman notified Johnson that he had been foundnot guilty of the dissension charge but guilty of violating the obligation (R Exh 10) At the December 13membership meeting with Johnson in attendance Bennett moved that Johnson be fined $500 and his membership book suspended (Tr 1 111) The motion carried bya vote of 70 to 7 (G C Exh 8) In the instant hearingJohnson testified that he had paid the required $50appeal bond 3 that he was preparing his appeal and that7Referencesto the two-volume transcriptof testimonyare by volumeand pageIBennettconfirmed that the $50 had been paid (Tr 2 345)the penaltyimposed(fine and suspension)had not beenimplemented(Tr 1 153)TheObligationwhichJohnson wasfound guilty ofviolating4 is in the nature of a promise of allegiance tothe Union which an individualsignswhenapplying formembershipin Local 720 3 The Obligation reads (G CExh 10)OBLIGATIONI do of my own free will solemnly and sincerelypromise-on my sacred honor-that I will neverreveal-by word or deed-any of the business ofthisUnited Brotherhood-unlesslegally authorizedto do so I promise to abide by the Constitution andLaws-and the will of the malonty-observe theBy Laws and Trade Rules-established by LocalUnions and Councils-affiliatedwith the UnitedBrotherhood-and that I will use every honorablemeans-to procure employment for brother (sister)members I agree that I will ask for the UnionLabel-and purchase unionmade goods-andemploy only union labor-when same can be hadAnd I further agree that-if at any time it should bediscovered-that I have made any misstatements-as to my qualifications for membership-I shall beforever debarred from membership-and donationsin this order I pledge myself to be obedient to authonty-orderly in themeetings-respectful inwords and actions-and charitable in judgment ofmy brother (sister) members To all of this I promise and pledge-my most sacred word and honor-to observe and keep-and the same to bind me-aslong asIremain a member of this BrotherhoodAnd I further affirm and declare-that I am notnow affiliated with-and never will join or giveaid-comfort-or support to any Revolutionary Organization-or to any organization that tries to disrupt-or cause dissension in any Local Union-DistrictCouncil-State or Provincial Council or theInternational Body-of the United Brotherhood ofCarpenters and Joiners of AmericaB BackgroundThe pleadings establish that Respondent operates ahiring hall utilizing an exclusive referral system for theemployment of millwrights with various employers inthe greater Baton Rouge Louisiana area The instantcase is not the first one involving allegations that BustnessManager Bennett unlawfully manipulated the hiringhallrulesSuch allegationswere made by membersMarion C Wallace, David L Lewis and Fleet H Wal4As indicated in Bennett s charge sec 55-A of the Internationalsconstitution classifies certain conduct as offenses and provides that meinbets who are charged tried and found guilty of any of the offenses maybe fined suspended or expelled (G C Exh 2a at 59) The first enumerated offense is causing dissension and the 13 and last, itemisViolatingthe ObligationbAlthough no copy of Johnson s signed application with the obligetionwas introduced in evidence Johnson makes no contention that he isnot bound by the obligation Indeed be testified that he has been amember in good standing of Local 720 for about 19 years (Tr 1 161) CARPENI ERSLOCAL 720(UMC OF LOUISIANA)lace Jr in charges they filed in January and February1984Complaints issued on the charges came on forhearing in May 1984 before Administrative Law JudgeWilliam A Gershuny whose decision issued July 13 Exceptionswere taken to Judge Gershuny s decision OnMarch 29 1985 the Board issued its decision in the caseCarpenters Local 720 (Stone & Webster)274 NLRB 1506(1985)The Board reversed Judge Gershuny on a limitations issue but it did not disturb his other findings whichare relevant hereAlthough Judge Gershuny found that Local 720throughBennett sinformalmodification of the hiringhall rules had violated the Act by disregardingexistinghiring hall procedures he dismissed all but one allegationthatBennett sactions were motivated by unlawful considerations Indeed Judge Gershuny found thatBennett sproblems resulted from attempts to relax or avoid therules in orderto assistmembers One example of this wasBennett sachieving through informal negotiations with acontractor an agreement that the contractor would limithis requests by name to no more than 50 percent of thosehiredAlthough Bennett as found thereby violated thestatuteJudge Gershuny also found(at 1511) that Bennett actedsolely in an honest and sincere effort tospread scarce work more evenly among the unemployedmillwrights sittingon the bench at the hiring hallThe allegations litigated before Judge Gershuny apparently are related to a lawsuit the Charging Party hereLeland Johnson and others filedagainstLocal 720 andBennett inthe local United States District Court 6 Theparties stipulated here that the lawsuit was filed November 1 1983 and thatitisstillpending (Tr 1 51-522 355)Judge Gershuny s description of Local 720 s referralprocedures is succinct and also reflects the evidencebefore me (Id at 1508)Local 720 s job referral procedures (G C Exh5)draftedwith the assistance of the InternationalUnion and adopted by a vote of the membershipwent into effect in December 1982 It provides forthemaintenance of two lists a Master List and aDay List The Master List assigns to each registering member a sequential number which is retaineduntil such time as that member is referred to a jobwhich last 5 or more days at that time the membermust re register and obtain a new-and higher-number The Daily List used for job referrals issigned daily at the union hall between 7 30 a in and8 30 a m by members interested in job referrals thatday and reflects the members name andMaster Listnumber Jobs are offered to members on the DailyList beginning with the lowest Master List numberBecause the Daily Listissignedby members asthey arrive at the hall the Master List numbers appearing on the sign in sheet are not in sequenceAccordingly Business Agent Bennett who normal6 Judge Gershuny suggests that the others were or included the othercharging parties in the case before himin Stone&Websterat 1509 fn 3However Bennett identified three different membersDale ClaytonLonnie Clayton and Ralph Gilchristas being theothers (Tr 2 354)63ly administers the system first must unscramblethe numbers and place them in chronological orderlow number first As each job is called out Bennettidentifies the employer the job site and whateverinformation he has obtained from the contractor asto the length of the job Often as reflected by therecord information as to length of the job is quitevague Jobs are offered to members beginning withthe lowest Master List number appearing on theDaily List If a member accepts the job he is givena referral slip and leaves immediately for the job Ifa job is turned down it is offered to the next eligible member Members with low numbers and a history of unemployment frequently will turn downshort jobs (i e 1-2 weeks) because they would haveto re register on the Master List at the completionof that short job losing their low number and theopportunity for a longer job which might be ordered thereafterThe referral procedures are posted in the hall andcontain a procedure for the filing of written complaints within 24 hours of any alleged discriminationin the operation of the procedures In practice asthe findings below reflect mistakes frequently arecalled to the attention of Bennett at or shortly afterthe time theyare made andare rectified by him immediatelyUnder the labor agreements applicable to thiscaseLocal 720 s referral system is a contractor sexclusive method of hiring except that a contractormay make a name request for any qualified millwnght who has performed maintenance work orworked for a maintenance contracto' within thepreceding six monthsAlthough millwrights can sign the daily (weekly) outof work list on any day of the week from 7 30 to 8 30a m more signthe out of work list on Monday than onany other day of the week (Tr 1 57) In order to be referred on a Monday millwrights must be present in thehallwhenBennett callsout the jobsAt 8 30 a m Bennett (presumably his staff may assist)picks up the list and prepares a separate one (the unscrambling process) beginning with he lowest numberand ending with the highest number 7 Bennett then callsout the jobs and makes referrals until 10 amWhen amillwright declines a job as he has the right to do BennettwritesT D for turned down in the remarkscolumn (Tr 1 131-132) Bennett frequently adds a wordor two in the remarks column identifying the job whichwas accepted or rejected (G C Exh 12) On Tuesdaythrough Friday mornings from 8 30 to 10 am, millwrights who have signed the out of work list on thatMonday do not have to be at the hall for Bennett goesdown the list by telephoning them (Tr 157-61) Ofcourse if millwnghts are at the hall in person they canmake their presence known7The list has fivecolumns position number on that separate list namemaster list number(the number which determines his ranking on the outof worklist)telephone number and a column for remarks (G C Exh12) 64DECISIONSOF NATIONALLABOR RELATIONS BOARDOne aspect of the referral rules made clear in the instant case is that members (or job applicants whethermembers or nonmembers) have turndown rights That isthey do not lose their place on the register (are notmoved to the bottom) when they decline a job offered tothem as Business Manager Bennett reaches their nameson the list(Tr 1 61-62)It has been Respondentspractice(it is not covered inthe written rules) to permit its members to work for nonunion contractors 8 Bennett acknowledged this althoughit is clear that he considers it more in the nature of a factof life rather than something formally approved by theUnion (Tr 1 64-66) The record reflects that many members are critical of those members who work for nonunion contractorsIt is clear that Respondents past acquiescence in thepractice is a reflection of the depressed job market in theBaton Rouge area9BusinessManager Bennett testifiedthat Local 720 has about 900 members Of these around125 are retired In the August September 1984 periodLocal 720 had some 350-400 of its active members onthe bench that is unemployed (Tr 1 81 86) Bennetttestified that this condition has prevailed since aboutmid 1983 (Tr 1 87) According to Bennett his signatorycontractors (those who are parties to a contractual agreement with Local 720) do not complain that Local 720 isunable to refer qualified millwrights Rather their complaint is that union members are working for the openshop contractors (competitors of the signatory contractors) at a lower wage rate than the signatory contractorsmust pay and that this circumstance is applymg a severeeconomic squeeze to the signatory contractors (Tr 1 81)That brings us to consider how this case arose JosephA Clebert is employed by the Baton Rouge Buildingand Construction Trades Council (Council) an organzation composed of several affiliated craft unions in thearea and whose purpose is to coordinate contracts andwork for the various crafts (Tr 2 299-300) Clebert credibly testified that over the last several years the openshop movement has experienced considerable growth inthe area with the latest figures showing that nonunioncontractors have taken over about 70 percent of thework (Tr 2 303) 10 The irony is that many of the workers employed by the nonunion contractors are actuallymembers of unions either locally or from outside Louisiana (Tr 2 303-304)Both Clebert (Tr 2 304)and Bennett(Tr 1 81) beganto complain about the members of the Baton Rougeunions going to work for nonunion competitors of thesignatory contractorsThe signatory contractors complained that these union members by working at $2 to$6 an hour less than the signatory contractors were required to pay were supporting the competition and dnvmg the union contractors out of business (Tr 2 304306) i iThe date that the complaining began is unclear butBennett testified that it became the heaviest at somepoint in 1984 with Billy Guitreau president of InternationalMaintenance Corporation (IMC) complaining themost (Tr 1 82-84 2 347) 12From Clebert s testimony it appears that the conversationswith the contractors on this topic became regularby July 1984 (Tr 2 305) Clebert identified a copy of theminutes of the August 9 meeting between the Counciland IMC (R Exh 38) The first topic discussed wasunion members working for the nonunion contractorsThe two paragraphs from the minutes devoted to thistopic readMr Guitreau discussed the need for lower wages inorder to be more competitive and the fact that ourUnion people were out there supporting the nonunion Contractors Billy complained it was not justone craft but most of the top Crafts that wereguiltyJoe i 3 responded that we were trying to stop thissort of thing and that the picket line at Exxon hadaddressed this problem some Other discussions concermng problems facing the Building Trades andUnion Contractors were discussedAccording to Bennett at the August 24 regular membership meetingof Local 720he informed the membersthat the Council members had discussedthe subject ofunion members working nonunion and that the craftshad discussed the need to curtail members of the unionsworking for nonumon contractors 14 Bennett assertedlyalso told the August 24 membership group 15 that theonly way he knew of addressing the problem was to filecharges against those who sign the out-of work list (o w1) and decline a job offer while employed for a nonunioncontractor(Tr 1 73-7488) Jerry L Sibley president ofLocal 720 andmember Glynn King testified in supportof Bennett s version Bennett concedes that the minutesof theAugust 24 membership meeting do not reflect thatanymention or motion was made concerning this topic(Tr 1 74 88-89)8A clausein the International Unions constitutionisambiguous Itprovides in sec25 A that Local Unionscannot debar their membersfrom workingfor contractors or for employerswho are not connectedwith theEmployers orBuildersAssociationDoesthis refer to nonunion contractorsor to those who are signatory but whoare not membets of acontractors association?The evidenceon thisis not very help-fulalthough Bennett s interpretationis that it refers tounion contractorswho are not membersof a contractorsassociation(Tr 146 2 336)8As we shallsee thepoor job marketis largely a reflection of thedwindling percentageof available jobsgoing to the umons with a corre-sponding increase in the percentage of nonunion jobs10Bennetttestified thatat theDow Chemicalplant the contractorswere 98 percent union in years past, but now the union jobs are down to30 percent whereasthe nonunionjobs havegrown to70 percent of thetotal (Tr 1366)11 Johnson s nonunion job paid S2 an hour less than union scale12 Bennett testified that only 28 membersof Local 720are employed inconstruction and that the balance of the members who are workingsome 350 are employed on maintenancejobs, and IMCemploysabout 43percent,or more ofthe 350 (Tr 2 337 348)Construction scale is overS4 an hour greater than the maintenancerate (Tr169)to JosephA Clebert, apparentlysince it was Joe who also openedthe meeting and who representedthe Council14Bennett placedthisCouncilmeeting as occurringinAugust (Tr187)No copyof any minutesof themeeting was introduced and Bennett testified that he did not know whether minutes were made(Tr 188)Thismeetingof the Council isnot the August 9 meeting between theCouncil and IMC15There are26 names, including Bennett s, on the attendance roster(G C Exh 14) TCARPENTERS LOCAL 720 (UMC OF LOUISIANA)Members William E Bedwell Fleet H Wallace Jrand Ida Martinez testified either that Bennett made nosuch announcement that they heard no such announcement or that Bennett s first announcement on the topiccame after charges already had been filed against JohnsonThe evidence does not favor Bennett s version Onewould expect some kind of documentation on a matterinvolving a major policy change yet it is not even menboned in the August 24minutesAnd if the Council considered the general problem to be so serious as to discussthe need for action one would think even assumingtherewereno minutesof that August meeting of theCouncil that Clebert would have been asked to testifyabout the Councilmeeting tocorroborateBennett s versionHe was not Finally I credit the General Counsel switnesses over Respondents on this point AccordinglyIfind that no mention was made on this subject untilafterBennett filed the internal union charges againstJohnson (which eventually resulted in Johnson s filingthe charge in the instant case) 16To recapitulate Local 720 s new policy is aimed onlyat those members who have signed the o w I yet declinea job referral to a signatory contractor because theyrefuse to give up the jobs they hold with nonunion contractorsThe threat of the probable discipline inherent inthe Union s new policy is effective in one respect Forexamplewhen member Fleet H Wallace learned thatBennett had filed charges against JohnsonWallace whoisworking for a nonunion contractor immediately removed his name from the o w I (Tr 1 236)Johnson was only the first to be charged under thenew policy Bennett charged three others in subsequentweeks (Tr 1 90) They are Johnny W King and JamesBaker charged September 25 17 and Don R Avantscharged October 2518 Bennetttestifiedwithout contradiction that all three are personal friends of his (Tr2 360) and that Avants was his best friend (Tr 2 367)King and Baker were tried and convicted in DecemberThese two were scheduled to appear before the membership on February 14 1985 at which time the memberswould vote on the penalty to be imposed (Tr 2 361 RExhs 20 28) Avants was scheduled to be tried on January 21 1985 or 10 days after the close of the hearing inthis case (R Exh 33)Johnson is a political opponent of Bennett Along withtwo others plus Bennett Johnson was a candidate forBennett s position in the June 1982 election Bennett wasreelected for a 3 year term He received 500 votes whileJohnson received 27 Earl Watts garnered 140 votes thesecond highest total and Ralph Gilchrist pulled 7 votes(Tr 1 50 142 180-181 2 334) Nominations were opened30 days before the June 1985 election (Tr 1 154) Johnson testified that if he is on suspension he cannot run forunion office (Tr 1 155) Although the International sconstitution so provides in section 31-E (G C Exh 2a at16 Johnson testified that Bennett informed the membership at a unionmeeting on September14 1984-the date the chargeswerefiled againsthim (Tr 1 177) I therefore find that date to be Bennetts first generalnotice to the membership17 Tr 1 112-114 2 360- R Exhs 15-2818 Tr 2 360 361 R Exhs 29-336532) it also provides that penalties imposed including suspension shallnot be effective or enforced while anyappeal is pending section 57-A (id at 66) It is undisputed that Johnson filed an appeal and that it was pendmg as of the time of the instant hearing At the sametime the General Counsel may be correct in arguing thatJohnson s prospects as a candidate for union office arediminished by having been found guilty (even if hisappeal is later successful) of violating the sacredObligation (Br at 14)C FactorsBearing on Bennett s Motivation1IntroductionThe events giving rise to Bennett s charges againstJohnson and Johnson s NLRB charge against Local 720occurred the week of Monday September 10 1984Johnson s number was 198 from the master list andwhen he signed the o w I on Monday September 10 hewrote that number by his signature (Tr 1 143 G C Exh9)Bennett presumably reordered the o w 1 s names bytheir numbers on his own working list 19 Johnson testifeed that there were no referrals that day so he returnedon Tuesday September 11The o w 1 reflects that nine millwrights signed on September 11 For some reason two of the nine signed eventhough they had signed on September 10 At 8 30 a mBennettprepared hisworking list, combining bothMonday and Tuesday into a single reordered list (Tr159 2 340) Johnson sname islisted in 24th position onthe three page list (G C Exh 12) 20Two questions are presented concerning the events ofSeptember 11 The General Counsel contends that Bennett called Johnson an obscenity when Johnson declineda job offer This bears on the issue of animus Second,did Bennett bypass others on the list in order to offer ashort term job to Johnson on the assumption that Johnson would decline and Bennett contrary to the established practice could file internal union chargesagainsthim in retaliation for Johnson s protected activities?It should be observed that Johnson had been workingabout 2 months for UMC a nonunion contractor at theWyandotte Chemical Company s plant in Geismar Louisiana(Tr 1 148-149 158 166) Johnson testified that hehad been working for UMC because he could not getadequate referrals (to jobs lasting severalweeks ormonths) from the Union (Tr 1 149-151) His wage rateat UMC was $11 75 an hour (1 164)Johnson was off work from UMC on September 10and 11 and not scheduled to return to work there untilWednesday evening at 7 p m September 12 (Tr 1 162-164)He signed the o w I on September 10 in the hopeof getting referred to a union job of substantial duration19 By count there are 59 signatures on the weeklyo-w 1 for Septembet 101984 (G C Exh 9)so The list is somewhat confusing in that about halfway Bennett begana third page on which he repeated some names However Johnson sname appears on the first page and no issue is presented concerning thesecond and third pagesAbout 60 to70 names are on Bennett s threepage workinglist (G C Exh 12) 66DECISIONS OF NATIONAL LABOR RELATIONS BOARDsuch as 3 to 4 months (Tr 1 168) The union scale formaintenancework was $13 87 an hourBennett testified that on September 11 he was wellaware that Johnson was working for nonunion UMC attheWyandotte Chemical Plant (Tr 1 70 91) IMC a signatory contractor with Local 720 employs some 25-30members of Local 720 at the same plant (Tr 1 91) Nonunion UMC and signatory IMC are competitors for thework at that plant (Tr 2 362) Several of the Union smembers who worked for IMC at Wyandotte s plant hadinformed Bennett that Johnson was working there forUMC (Tr 1 94 96) Based on these reports Bennett wasof the opinion that Johnson was working at UMC (Tr1117) In fact Bennett testified the whole membershipknew Johnson was working at UMC (Tr 2 374) Johnson s name it seems is mentioned around the hall withsome regularity (Tr 2 341)On September 11 as we haveseenBennett reorderedthe names from the o w 1 into his working list There is adispute concerning the process Bennett followed inreaching Johnson s name that morning but there is nodispute that when he did reach it he offered Johnson(who was at the hall that morning) a job for 2 weekswith IMC at Wyandotte Chemicals plant-the sameplant location where Johnson was working for nonunionUMC (Tr 1 166) It also is undisputed that Johnson declined to take the referral There is a sharp dispute concerning some of Bennett s remarks which followed2 Bennett s obscenityWhen Bennett offered Johnson the referral for a 2week job at Wyandotte Chemical Johnson declinedThere is a minor dispute concerning whether Johnson inquired if Bennett couldguarantee morework than Johnson scurrent jobentailed as Bennett claims(Tr 1 1162 341) or whether Johnson as he testified simply saidhe would keep what he had (Tr 1 146) As there is nodispute that Johnso-i did decline the exact word exchangeis immaterialThere were several members standing in Johnson spersonal office and at the door to his office 21It is clearthat the witnesses who testified on this conversation (andspecifically as toBennett salleged obscenity)were in aposition where they could hear what was said Testifyingin support of Johnson s version thatBennett called himan obscenity were members Wayne Gilchrist and WilLiam EBedwell Respondent called only member LeonandW Smokey Hom in support of Bennetts versionThe General Counsels witnesses testified that whenJohnson declined the referralBennett remarkedperhapsmore to the other members than to JohnsonLooks likethemotherfucker would rather work a rat job than aunion job (Tr 1 146-147 186 204) It is true that whenGilchrist and Bedwell testified about thisat the internalunion trial they did not include the obscenity However,asGilchrist and Bedwell testifiedthere were women inthe audience there and thewitnessesunderstood thequestion there as asking only what happened rather thanbeing asked to report word for word of what was said21 Johnson described the personal office as being about14 by 14 feet insize (Tr 1 148)In any event their demeanor before me was favorableand I credit them as well as JohnsonAlthough Bennett denies the obscenity allegation (Tr1 138 139 2 369)he admits that Johnson s decliningunion work in favor of a nonunion job upset him a littleand he possibly used the rat job phrase(Tr 2 368-369)He further concedes that he possibly or probablycommented to the other members in his office (Tr1138-139)These concessions tend to support Johnson sversionIngivinghis description of the eventmember Hornends the conversation at the point Johnson declined thereferral(Tr 2 315)Respondent did not ask him whetherthe attributed statement was made by Bennett Assumingthat Horn s version is an implicit denial of the obscenityremark I nevertheless do not credit Horn for he wasunpersuasiveAccordingly I find that the version given by the GeneralCounsels witnesses is the correct one There is nodispute that following his obscenity remark Bennett toldJohnson that he had no choice but to file charges againstJohnsonMember Johnson told Bennett to go ahead andthat he would take his own actionWhat conclusion is to be drawn fiom the fact of Bennett s obscenity? The General Counsel argues that itdemonstrates animus against Johnson because of the latter s protected activitiesAn inference to that effectcould be drawn if the balance of the General Counselsevidence such as disparity or bypassing others on the ow 1 to reach Johnson is creditedAnother inference which can be drawn is that Johnson s expression of displeasure rather than disclosing theanimus seen by the General Counsel reflected Bennett sdisgust that a 19 year member would hurt the unionmovement by aiding the open shop competitor of a signatory contractor IMC who was being hurt by thecompetition of UMC and its lower wage rates IndeedBennett testified that he considered Johnson s conduct tobe a violation of the Obligation Because Bennett viewedJohnson s action as being detrimental to the Union andsimilar to an American giving confidential information toRussia(Tr 1 70)Bennett considered Johnson s conductastreasonagainst the Union(Tr 1 93 97)In Bennett s opinion Johnson violated the entire Obligation rather than any onepart (Tr 1 76)Bennett extrapolates from several clauses the idea or spirit that amember should take union employment whenever possible (Tr 1 76-77) In short the Obligation means if he isworking for a nonunion contractor he is supposed totake union work if he can get it(Tr 177 )Bennettconcedes he has no document from the International interpreting the obligation(Tr 1 77)Ifind that his interpretation as to this aspect is not inconsistent with theintent expressed by the language of the ObligationBennett also is of the opinion that Johnson s conductgives aid and comfort to any organization which in thelanguage of the obligation tries to disrupt the Union orcause dissension in any part of the Union from Local720 to the International This follows,he explained, because nonunion contractors who refuse to sign a contractare out to disruptyou(Tr 179 )According to Ben CARPENTERSLOCAL 720 (UMC OF LOUISIANA)nett the nonunion contractors are tantamount to the revolutionary organizations condemned by the ObligationWhether the International would agree that the specifis clause referring to an organization can be interpretedasBennettdoes may be debatable The issue here iswhether Bennett s overall interpretation of the obligationwas formed from a good faith effort to combat the senous competition problem facing signatory contractors orwhether his interpretation is simply a mask to cover adesire to retaliate against Johnson because of the latter sprotected activitiesAt this preliminary point I merelynote that Bennett s interpretations are not inherently unreasonable3Did Bennett bypass others?On the morning of September 11 did Bennett bypassothers in order to reach Johnson? If so did he do it withthe expectation that Johnson would turn down a 2 weekjob and Bennett then could file internal union chargesagainst him to punish him for his protected activities?The General Counsel contends that the answer to bothquestions is yes (Br 9 10)Bennett hadtwo job referrals to Wyandotte Chemicalthe morning of Tuesday September 11 (Tr 1 116 2 339-340)The referrals were accepted by Ed Talbot andDavid Nevels (Tr 1 124 2 342-343) With number 170from the master list Talbot was in 17th position on Bennett s reordered work list Johnson having number 198was in the 24th position and Nevels with number 200was right under Johnson at the 25th position (G C Exh12)Bennett was called to the stand three times in thiscase twice during the General Counsels case and onceduring the Respondents Each time he was asked aboutthe procedure he followed the morning of September 11in reaching Johnson s name Although the thrust of Bennett s testimony is that he began at the top of the list andworked down (by telephoning those not in the hall andpersonal contact with those present) to Johnson with everyone above Johnson either rejecting or (in Talbot scase) accepting 22 the evidence is frequently disjointedand marked by inconsistencies and poor recollectionThe General Counsel argues that these deficiencies demonstrate Bennett s unlawful motive I disagree becausethis overlooks the nature of Bennett s worklist the circumstances in which he prepared it and the passage oftimeBennett credibly testified that his failure to make somenotations on this list such as on telephone calls mcluding long distance calls does not mean he did not makethe callswhich he describedmaking because in makingthe calls he sometimes does not make the appropriate notations (Tr 1 134) This is so because of all the distractions from members in his office and incoming telephonecalls (Tr 2 340)For example the first name on the reordered list isthat of Jerry Riddle bearing master list number 58 ThereisnoT D in the remarks column for the WyandotteChemical job even though Bennett testified that Riddlewhom he telephoned long distance (Tr 2 377) rejected22 Tr I 115 116121 245 2 34167theWyandotte Chemical job (Tr 1 135 2 379) There isan entry there for Riddle accepting a different job butBennett testified that was made later in the week whenRiddle accepted a new job which became available (Tr1 130) Yet when recalled by the General Counsel Bennett conceded that at the union trial on November 1 hehad testified that the first person he called that morningwas Shelly Parker and the second person was Jack Data(Tr 1 247) Parker withmaster listnumber 79 is infourth position on Bennett s reordered working list andDatz with number 98 is in sixth position (G C Exh 12)To have called Parker first would mean that Bennettskipped over three others Jerry Riddle, Glynn Coleman,23 andKeith Rice Even if Bennett did skip overthem to call Parker first it is unclear how that tends toshow an attempt to discriminate against JohnsonThe General Counsel asserts thatBennett stestimonyiscontradictory regarding member William E Bedwellwho with number 120 was in eighth place on Bennett swork list Bennett initially testified that on September 11he did not offer Bedwell the job because Bedwell previously had told Bennett not to call him on short jobs andfor Bennett simply to mark him as a turndown on jobs ofless than a month (Tr 1 124-125 126) Bennett clarifiedthat to say that he called and received no answer andthenmarked Bedwell as a turndown (Tr 1 124-1252 345) It is quite likely there was no answer becauseBedwell was at the hall and testified in this case aboutthe conversation that morning between Bennett andJohnson (Tr 1 201-204) As just another aspect of the incomplete nature of Bennett s work list it is unclearwhether theT D shown on the list for Bedwell applies to the IMC job or to another job described asCajun No 2It is unclear why Bennett telephoned Bedwell at allsince the job was for only 2 weeks Bennett could haveoffered the job to Bedwell in person since Bedwell wasat the hall that morning However Bedwell had steppedoutside the office as had Johnson and some others andcame into the hall only when Bennett called JohnsoninsideBedwell initially denied ever telling Bennett that hedid not want to work on any short jobs lasting less thana month In the samebreath however he disclosed thathe had turned down several jobs lasting only a week ortwo because he would lose his place on the o w I (Tr1206)On cross examination he conceded he has toldBennett that he did not want a job of only 2 to 4 weeks(Tr 1 220-221) Indeed Bedwell testified that had Bennett offered him this 2 week job he probably would haveturned it down (Tr 1 226)Although Bennett s testimony is rather disjointed regardmg Bedwell s situation as on this entire topic theevidence does, not show any intent to discriminateagainst Johnson I find that the disjointed and at times,inconsistent and contradictory statements by Bennett arethe product of a busy office in which Bennett had thedistractions of people conversing next to him his tele23 The spelling given here is based on Coleman s signature on the o-wIfor September 11 1984 (G C Exh 9) rather than on Bennett s renditionon his worklist (G C Exh 12) 68DECISIONSOF NATIONALLABOR RELATIONS BOARDphone ringing his attempting to reach members by telephone 24 and a failure in the midst of these distractionsto record all the data that we would like to have seen ina hearing 4 months later It should be observed that Bennettwent through this procedure every workday It isnot surprising that he was unable to recall the details ofthe calls he placed on September 11In light of the foregoing I find that the General Counsel has failed to demonstrate that Bennett bypassed anymaterial number of names on September 11 or that anybypassing which did occur was for the purpose of discriminating againstJohnson4 The question of disparityEarlier I quoted the charges Bennett filed againstJohnson and I have treatedthe issuesof Bennett s obscemty and his alleged bypassing To this point I havenot found thatBennett wasunlawfully motivated Thereremains one other issue which the General Counsel relieson in contending that Bennett was illegally motivatedThis is the question of disparity That is did Bennettsingle out Johnson and apply the rule to him and not toothers similarly situatedThere is no dispute concerning the past practice andalthough I covered the points before they bear repeatinghereFirsta member of Local 720 or any user of thehiring hall has turndown rights That is he may reject ajob referral without losing his place on the o w 1SecondLocal 720 in the past has condoned its members workingfor nonunion employers (that is those employers who donot hold a contractual relationship directly or throughthe Internationalwith Local 720)Thirdthe publishedrules of the hiring hall do not prohibit a user from exercising his turndown right even though (1) he has signedthe o w 1 and (2) he currently is working for a nonunioncontractorFourththere is no provision of Local 720 sbylaws (R Exh 4) the International s constitution (G CExh 2a) Respondent s referral procedures (G C Exh3) or the Obligation (G C Exh 10) explicitly prohibiting a member of Local 720 from exercising his turndownright while contemporaneously (1) registered on the o w1and (2) working for a nonunion contractor Indeedone ambiguous clause appearing in section 25-A of theInternationals constitution can be interpreted as prohibiting local unions from debarring their members fromworking fornonunioncontractorsAs previously discussed Bennett testified that nothingin the referral rules prevents a Local 720 member fromcharging another member with violating the Obligationby workingnonunionbut rejecting a job referral whileon the o w l (Tr 1 68 118)There is generalizedlanguage in theobligation fromwhich a member of Local 720 could fashionan argumentthat a member dishonors the obligation by rejecting a referral to a signatory contractor when the member is bothsigned to the o w I and also currently working nonunionEarlierIreportedthatBennett interpreted these24MemberLeonard W SmokeyHorn called asa witness by Respondentcredibly testifiedthat Bennett did make calls that morning although Horndid not actuallylook at thelistBennettwas using (Tr2 316-318)clauses 25 and the spirit of the obligation as a whole asjustifying his charges against Johnson Bennett s interpretation is not inherently unreasonableThusBennettcould have made his interpretation in good faith Thatleaves the issue of disparity to be addressed in order todetermine whether Bennett in fact acted in good faith infiling his chargesRespondent contends Bennett informed those in attendance at the union meeting of August 24 that the onlyway to prevent members from working union while bothsigned on the o w 1 and rejecting job referrals would beto file charges against them I have rejected that contention and found that Bennett s first general notice to themembership was not until the union meeting of September 24 From this and other evidence the General Counsel argues that Bennett singled out Johnson for discipline(Br at 18)Bennett concedes that at no point between the August24 membership meeting and the September 11 confrontationwith Johnson did he make any effort to compile alistof members on the o w 1 who were working nonunion (Tr 1 81 90 2 398-399) He testified that he learnsof the names by word of mouth that he does not ask fornamesand that he still does not have a complete list ofallmembers workingnonunion(Tr 1 81 90 2 373 376)On the other hand after charging Johnson26Bennettbegan recording on a tablet the names of those whoothers told him are workingnonunionAs of his testimony before me Bennett asserted that there were eightor nine names listed on his tablet and that they would beripe to be charged if they while registered on the o w Idecline a job referral (Tr 2 374-376)Itisclear thatwhile Johnson was the first onecharged he was not the last And if it might be said thatJohnson is at one end of the animus spectrum (politicalopponent and adversary in litigation) of those chargedthen it must be acknowledged that the other three are atthe other end Indeed not only are the other three Bennett s personal friends (Tr 2 360) but one Don Avantswas Bennett sbestfriend (Tr 2 367)There is no doubt the Union s position would appearmore credible if Bennett had announced his intentionsclearly and publicly even if he had not memorializedthem by a written record Others might have movedmore aggressively in compiling such a list rather thanpassively waiting for members to mention names to Bennett as a casual aside when they are visiting the unionhallThis lack of efficiency is certainly a negative factorfor it suggests that Bennett was not at all concernedabout the complaints of the signatory contractors However ascertaining motivation does not turn on whetherLocal 720 is efficient either in documenting its intentionsor in identifying those members who are working nonunion25 Particularly those ca, mg for procuring employment for other meinhers employing only union labor when same can be had and not givingaid comfortor supportto any organization which tries to disrupt theUnion29 Bennett testified that at the time he charged him Johnson was theonly member he knewof whowas signed on the o w I working nonunion and who was rejecting a job referral(Tr 1 120 2 364) CARPENTERS LOCAL 720 (UMC OF LOUISIANA)The fact remains that Bennett subsequently chargedhis personal friends including his best friendTwo ofthemKing and Baker were charged before Johnsonfiled his NLRB charge Had Johnson been the only onecharged the evidence would persuade me to find thatBennett was unlawfully motivated notwithstanding hisdenials (Tr 1 89 2 345-347 354) Moreover Johnsontestified at the hearing that he intends to file chargesagainst otherswhose names have been reported to himasworkingnonunionwhen any rejects a referral (Tr2 375)Although our record shows that King and Baker werefound guilty the hearing in our case occurred before thefinal outcome of the cases of King Baker and AvantsWe do not know whether Avants was found guilty orwhether Bennett recommended that all three be fined$500 and that their membership books be suspendedNeverthelessBernett did file charges against them andtwo had been found guilty with Avants yet to be triedBecauseBennett has acted consistently respectingother members including charging his best friend I findthat he was not unlawfully motivated when he chargedJohnsonD Analysis and ConclusionsAlthough I have found that Business RepresentativeBennett was not unlawfully motivated in filing his September 14 1984 charges against Johnson that does notend the discussion of liability Respondent argues directly or by implication that the new policy of Bennett andLocal 720 is not a change in the written referral rules isan internal umon matter and does not unlawfully restricta member s access to the hiring hall because the membermay escape the threat of union discipline by simply resigning hisunionmembership and thereafter use thehiring hall as any other nonmemberIt is well established that even in the absence of unlawful motivation any departure from established exclusive hiring hall procedures which results in a denial ofemployment fallswithin that class of discriminationwhichinherentlyencouragesunionmembershipbreaches the duty of fair representation owed to allhiring hall users and violates Section 8(b)(1)(A) and (2)unlessthe Union demonstrates that its interference withemploymentwas pursuant to a valid union securityclause or was necessary to the effective performance ofits representative functionOperating Engineers Local 406(FordBacon & Davis Construction)262 NLRB 50 51(1982)The Board has held that a union s duty of fair representation imposes on it the duty not to purposely keepemployees uninformed or misinformed concerning matters affecting employmentTeamsters Local 282 (TransitMix Concrete Corp)267 NLRB 1130 1131 (1983) citingAutoWorkers Local 417 (Falcon Industries)245 NLRB527 (1979) IndeedinFord Bacon & Davissupra theBoard phrased the duty even more affirmatively stating(emphasis added)In addition it is undisputed that Respondent failedto notify those who use its exclusive hiring hallabout the June 22 policy change until October 1569This failure to give timely notice of a significantchange in referral procedures was arbitrary and inbreach of its duty to represent job applicants fairlyby keeping them informed about matters critical totheir employment statusAccordinglywe find thatRespondent further violated Section 8(b)(1)(A) bychanging the 5 day referral rule without givingtimely notice to all job applicantsIt is true that a union is free to enforce a properlyadopted rule which reflects a legitimate union interestScofield vNLRB394 US 423 430 (1969) Howeverthe rule must be properly adoptedThis standardmeans at the very least fair advance notice The noticeJohnson received on September 11 immediately followmg his rejection of the referral does not satisfy thisstandardFirst Johnson already had rejected the referralSecond as Bennett gave no explanation of the basisof his intent to charge him and did not announce it as anew policy of Local 720 to be applied to everyoneJohnson reasonably could conclude that Bennett wasacting arbitrarily and from animus against himMoreoverRespondent failed to show that its September 141984 announcement of charges against Johnson adequately informed all membersApplying the foregoing principles I find that Respondent breached its duty of fair representation when itthrough Bennett threatened to file and filed chargesagainst Johnson and the other three members This is sobecause Respondent failed to follow procedures whichwould assure that its membership was properly apprisedof its new policy to file internal union charges againstmembers who decline job referrals while signed on theo w I and working nonunionThis brings us to the question of whether Local 720 snew policy-even if Local 720 were to give each of itsmembers advance written notice-reflects a legitimateunion interest or whether it frustrates an overridingpolicywhichCongress has imbedded in the laborlawsScofieldsupraThe General Counsel argues that Local 720 s newpolicy does not reflect a legitimate union interest eventhough the Union s need to encourage union membersnot to work for nonunion contractors is itself a lawfulconcern Rather than addressing this lawful concern theGeneral Counsel argues that Bennett adopted a rule designed not at dissuading members from working for nonunion contractors but at preventing members who wereworking for non union contractors from turning downreferrals if they signed the out of work lists (Br at 17 )In essence the General Counsel is contending that theneed of union members to have free access to employment opportunities is of overriding importance whichCongress has protected by the policies embedded in theFederal labor laws and that Local 720 may not seek toachieve its objective by closing access to job referralsthrough the device of threatening its members with internal union discipline Under this argument any union disciphne imposed under the new policy would be unlawful even though Local 720 first gave adequate advancenotice of its new policy 70DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe complaint alleges that the disciplinewas illegal (1)because Bennett was improperly motivated and (2) because Local 720 did not gave fair notice to its membership that it was changing an established although unwritten part of its referral policy As I have found meritto the second ground and amdismissing the first, I neednot resolve the question of whether Respondents newpolicy is unlawful per se or whether Local 720 s conduct was necessary to its effective representation of employees and only incidentally affected members' accessto the hiring hall 27charges against Johnny W King James Baker and DonR Avants and by thereafter processing the chargestoward disciplinary action against all four membersLocal 720 has violated Section 8(b)(1)(A) of the Act6 Business Representative Bennett was not unlawfullymotivated in filing charges against Leland H Johnson Jron September 14 19847These unfair labor practices affect commerce withinthe meaning of Section2(6) and (7) of the ActTHE REMEDYCONCLUSIONS OF LAWIUMC of LouisianaInc is an employer engaged incommerce within the meaning of Section 2(2) (6) and(7) of the Act2Millwright Local 720 isa labor organization withinthe meaning of Section 2(5) of the Act3At all material times Respondent Local 720 has op-erated and maintained from its hiring hall an exclusivereferral system for the employment of millwrights tovarious employers in the greater Baton Rouge Louisianaarea including the area of Geismar Louisiana4 Consistent with Local 720 s published referral rulesand its past practice the Union has by itspractice, condoned its members rejection of job referrals even whensuch members were registered on the out-of work listand also working for nonunion contractors5By telling Leland H Johnson Jr on September 111984 that it would file charges against him by deviatingfrom its published referral rules and established pastpractice described in Conclusion of Law4 in filing internal union charges against Johnson and by informingcertain members at a membershipmeeting on September14 1984 that it had so charged Johnson, and by filingYrLocal 720's rule is designed to discouragemembers from eatingtheir cake and keeping it too That is, the policyis aimed at preventingmembers who are both registered on the outof worklistand workingnonunion from rcfusing to accept referralsto someunion jobs As weknow internal union discipline which is otherwise permissibledoes notbecome unlawful simply because at may resultin a members refusal toaccept certain workScofield v NLRB394 U S 423 435-436 (1969)Having found that Respondent has engaged in theseunfair labor practices I shall order it to cease and to takecertain affirmative action designed to effectuate the policies of the ActIhave found that Respondent acted unlawfully bythreatening to file internal union charges against LelandH JohnsonJrby filingcharges againsthim, by processng such charges trying him on the charges finding himguilty and imposing disciplineof a $500 fineand suspensoon of his membership I therefore shall order Respondent to expunge its records of the charges and internaldisciplinary proceedings against Johnson and to refundto Johnson the $50 appeal deposit with interest whichhe paid as a prerequisite to filing his appeal of the disciplme imposedon him by Local 720 Interest shall becomputed n the manner prescribedinFlorida SteelCorp231 NLRB 651 (1977) See generallyIsis PlumbingCo 138 NLRB 716 (1962)As the record demonstrates Local 720 also charged(through Business Representative Bennett)JohnnyWKing,James Baker and DonR Avants forthe samereason and on the same grounds which it did Johnson,and it thereafter processed these charges toward imposIng disciplineAccordingly, I shall order Local 720 toexpungeits records of the charges and internal disciplinary proceedings which it has taken against King Baker,and Avants,and againstany other membersimilarly situated and to refund to each of them any appeal depositor fines, with interest which they may have paid[Recommended Order omitted from publication ]